{¶ 17} I would reverse the judgment from which the appeal is taken on the authority of Graham v.Pavarini (1983), 9 Ohio App.3d 89, 9 OBR 140,458 N.E.2d 421, because the rent the tenant paid on September 7, 2007, being for past-due rent only, and not for rent due for the future months of the term of the lease, could not affect the landlord's statutory right to possession of the premises in the action for forcible entry and detainer the landlord commenced, even had the landlord accepted and retained the past-due rent. *Page 649